IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 6, 2009

                                       No. 08-30172                    Charles R. Fulbruge III
                                                                               Clerk

TOGA SOCIETY INC, doing business as Krewe of Aladdin

                                           Plaintiff - Appellee-Cross-Appellant
v.

NEWELL NORMAND, Jefferson Parish Sheriff; JEFFERSON PARISH

                                           Defendants - Appellants-Cross-Appellees




     Appeal from the United States District Court for the Eastern District of
                           Louisiana, New Orleans


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.